Order unanimously affirmed without costs. Memorandum: Upon our review of the record, we conclude that Supreme Court did not abuse its discretion in denying defendants’ motion for an award of attorneys’ fees and costs under the Health Care Quality Improvement Act of 1986 (42 USC § 11101 et seq.; see, 42 USC § 11113; Sugarbaker v SSM Health Care, 187 F3d 853, 857-858). “Whether a party’s conduct is frivolous or without foundation is a question committed to the sound discretion of the * •* * court” (Johnson v Nyack Hosp., 964 F2d 116, 123; see also, Addis v Holy Cross Health Sys. Corp., 88 F3d 482, 486-487). We have examined defendants’ remaining contention and conclude that it lacks merit. (Appeal from Order of Supreme Court, Monroe County, Polito, J. — Counsel Fees.) Present — Pine, J. P., Wisner, Kehoe, Gorski and Lawton, JJ.